Claim Rejections - 35 USC § 102
Claims 1, 3, 5-7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt, US 5,167,582.  At Figs. 1 & 2, Hunt shows a torsion damper (10) configured to be disposed inside a coil spring with an interior radius that is greater than the exterior radius of the torsion damper, the torsion damper comprising: 
a body (11) of constant diameter made of resin (see “suitable plastics, such as Acetal or Torlon” at col. 8, lines 46 & 47), the body having a columnar shape with two end surfaces; and 
a helical groove (14) provided on an outer peripheral surface (12) of the body, two end portions of the helical groove being spaced apart from the two wend surfaces of the body, respectively, 
wherein the helical groove has a width less than a wire diameter of a coil spring having a wire of greater diameter,
wherein the helical groove is wound in a reverse direction to a coil spring wound in the opposite direction.

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 9 is allowable because it includes all the limitations of a claim, original claim 3, that was indicated as including allowable subject matter. However, claim 9, unlike original claim 3, is not directed to a coil spring disposed inside a coil spring.  As such, claim 9 does not include all the limitations of a claim indicated as including allowable subject matter.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Greg Binda/Primary Examiner, Art Unit 3679